RUSSELL, J.,
delivered the opinion of the Court.
*355Kenneth Wayne Gregory was convicted in the Circuit Court of Botetourt County of fraudulently disposing of property outside Virginia, upon which there was a lien given in Virginia, without the consent of the lienor, in violation of Code § 18.2-115. The Court of Appeals affirmed by a published opinion, Gregory v. Commonwealth, 5 Va. App. 89, 360 S.E.2d 858 (1987). The undisputed facts of the case are set forth in that opinion.
Notwithstanding the requirements of our Rule 5:17(c), Gregory’s petition for appeal to this Court contains no assignments of error. Instead, his petition makes the following statement:
QUESTION PRESENTED
I. WHETHER THE TRIAL COURT LACKED SUBJECT MATTER JURISDICTION OVER THE OFFENSE CHARGE[D] UNDER VIRGINIA CODE, SECTION 18.2-115, AND THE COURT OF APPEALS ERRED IN UPHOLDING THE CONVICTION.
No other questions are presented by the petition. Having fully considered the question presented, we agree with the reasoning of the Court of Appeals. “It has long been a commonplace of criminal liability that a person may be charged in the place where evil results, though he is beyond the jurisdiction when he starts the train of events of which the evil is the fruit.” Gregory, 5 Va. App. at 94, 360 S.E.2d at 861 (quoting Travelers Health Assoc. v. Commonwealth, 188 Va. 877, 892, 51 S.E.2d 263, 269 (1949)). Accordingly, we will affirm the decision of the Court of Appeals.

Affirmed.